       Case 2:18-cv-01678-RAJ Document 1-1 Filed 11/20/18 Page 1 of 10




p. 5
       Case 2:18-cv-01678-RAJ Document 1-1 Filed 11/20/18 Page 2 of 10




p. 6
       Case 2:18-cv-01678-RAJ Document 1-1 Filed 11/20/18 Page 3 of 10




p. 7
       Case 2:18-cv-01678-RAJ Document 1-1 Filed 11/20/18 Page 4 of 10




p. 8
       Case 2:18-cv-01678-RAJ Document 1-1 Filed 11/20/18 Page 5 of 10




p. 9
        Case 2:18-cv-01678-RAJ Document 1-1 Filed 11/20/18 Page 6 of 10




p. 10
        Case 2:18-cv-01678-RAJ Document 1-1 Filed 11/20/18 Page 7 of 10




p. 11
        Case 2:18-cv-01678-RAJ Document 1-1 Filed 11/20/18 Page 8 of 10




p. 12
        Case 2:18-cv-01678-RAJ Document 1-1 Filed 11/20/18 Page 9 of 10




p. 13
        Case 2:18-cv-01678-RAJ Document 1-1 Filed 11/20/18 Page 10 of 10




p. 14
